

Exhibit 10
CONFORMED COPY OF THE
FEDERAL HOME LOAN BANK OF CINCINNATI
BENEFIT EQUALIZATION PLAN
As amended through March 15, 2012
INTRODUCTION
The purpose of this Benefit Equalization Plan (the “Plan”) is to provide to a
certain select group of management and highly compensated employees of the
FHLBank the benefits which would have been payable under the Pentegra Defined
Benefit Plan for Financial Institutions (“Retirement Fund”) but for the
limitations placed on benefits and contributions for such employees by Sections
401(a)(17) and 415 of the Code.
The principal reason for this amended instrument is to conform the provisions of
this Plan with the requirements of Section 409A of the Code. Accordingly, the
Non-Grandfathered Retirement Fund Benefit is intended to comply with the
requirements of Section 409A and the Grandfathered Retirement Fund Benefit is
intended to be exempt from the requirements of Section 409A. Previously, the
Plan also had a Thrift Benefit component which provided benefits equivalent to
the matching, 401(k), and Roth contributions which would have been available
under the Pentegra Defined Contribution Plan for Financial Institutions, but for
the limitations placed on benefits and contributions for such employees by
Sections 401(a)(17), 401(k)(3)(A)(ii), 401(m), 402(g), and 415 of the Code. The
Grandfathered (pre-Section 409A) portion of the Thrift Benefit was terminated
effective January 1, 2010 and benefits distributed during calendar year 2010.
The Non-Grandfathered (post-Section 409A) portion of the Thrift Benefit was
terminated effective December 23, 2009 and all Non-Grandfathered Thrift Benefits
were distributed during the 12-24 month period following December 23, 2009.
This Plan is unfunded and all benefits shall be paid solely out of the general
assets of the FHLBank. No benefits under this Plan shall be payable by the
Financial Institutions Retirement Fund.
ARTICLE I. DEFINITIONS
For purposes of the Plan, these terms shall have the following meanings:
1.01    "Actuary" means the independent consulting actuary retained by the
FHLBank to assist the Committee in its administration of the Plan.
1.02    [Removed]
1.03    "Beneficiary" means the Beneficiary or Beneficiaries designated in
accordance with Article VI of the Plan to receive the benefit, if any, payable
upon the death of a Participant of the Plan.
1.04    "Board of Directors" means the Board of Directors of the FHLBank.

1

--------------------------------------------------------------------------------



1.05    "Code" means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
1.06    "Code Limitations" means the cap on compensation taken into account by a
plan under Code Section 401(a)(17), and the overall limitations on contributions
and benefits imposed on qualified plans by Code Section 415, as such provisions
may be amended from time to time, and any similar successor provisions of
federal tax law.
1.07    "Committee" means the Personnel Committee of the Board of Directors,
which is authorized to administer the Plan, or other person(s) or
sub-committee(s) as it may appoint from time to time to supervise certain
administrative functions of the Plan.
1.08     “Disability” or “Disabled” shall mean, with respect to payment of
benefits attributable to a Non-Grandfathered account or benefit, that the
Participant, (i) in the opinion of the Committee based upon a medical
certificate from a physician satisfactory to the Committee, is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months; (ii)
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, receiving income replacement benefits for
a period of not less than three months under an accident and health plan
covering employees of the FHLBank, or (iii) is determined to be totally disabled
by the Social Security Administration. In all events, the terms “Disability” or
“Disabled” shall be interpreted, with respect to payment of benefits
attributable to a Non-Grandfathered account, in a manner that is consistent with
Code section 409A and the final regulations promulgated thereunder. With respect
to payment of benefits attributable to a Grandfathered account or benefit,
“Disability” or “Disabled” shall mean that the Participant either (i) has been
determined by the Social Security Administration to be eligible for disability
benefits under Title II of the Federal Social Security Act, (ii) is eligible for
disability benefits under the FHLBank’s long-term disability plan, or (iii) is
eligible for disability retirement benefits under the Retirement Fund.
1.09    "FHLBank" means the Federal Home Loan Bank of Cincinnati and each
subsidiary or affiliated company thereof which participates in the Plan.
1.10     “Grandfathered Retirement Fund Benefit” means the benefit described in
Section 3.01(a).
1.11    [Removed]
1.12    [Removed]
1.13     “Non-Grandfathered Retirement Fund Benefit” means the benefit described
in Section 3.01(b).
1.14    [Removed]

2

--------------------------------------------------------------------------------



1.15     “One to Three Times Death Benefit” means the dollar amount equal to the
Participant’s last twelve months’ salary, plus an additional ten percent of such
salary for each full year of the Participant’s employment service with the
FHLBank, up to a maximum of 300 percent (a Participant with 20 or more years of
service will have reached the maximum 300 percent).
1.16    "Participant" means any person participating in the Plan as provided in
Article II.
1.17    [Removed]
1.18    "Plan" means the “Federal Home Loan Bank of Cincinnati Benefit
Equalization Plan”, as set forth herein and as amended or restated from time to
time.
1.19    “Redeferral Distribution Date” has the meaning given to that phrase in
Section 3.03(b)(iii)(C), below.
1.20    For purposes of Article III of this Plan, the "Regular Form" of payment
means an annual pension benefit payable for the Participant's lifetime
commencing at age 65 and the death benefit described in Section 3.04(a) or (b)
below.
1.21    “Retirement Date”, "Retirement", “Retire”, or “Retired” means the first
date on which the Participant Separates From Service after attaining the
earliest age and fulfilling the service requirement making such Participant
eligible for Retirement. With respect to a Participant who was a Participant as
of midnight January 31, 2006, he or she fulfills the age requirement on the date
on which he or she attains age 45 and there is no service requirement applicable
to such Participant. With respect to a Participant hired on or after February 1,
2006, he or she fulfills the age requirement on the date on which he or she
attains age 55 and he or she fulfills the service requirement on the date he or
she has been employed by the FHLBank for a period of at least ten years. Whether
or not a Participant has fulfilled these requirements will be determined by the
Committee in its sole discretion.
1.22    "Retirement Fund" means the Pentegra Defined Benefit Plan for Financial
Institutions, a qualified and tax-exempt defined benefit pension plan and trust
under Sections 401(a) and 501(a) of the Code, as adopted by the FHLBank.
1.23    [Removed]
1.24     “Section 409A” means Section 409A of the Code.
1.25     “Separation From Service” or “Separates From Service” shall in all
events be interpreted in a manner consistent with the meaning of that term under
Code section 409A and the final regulations promulgated thereunder.
1.26    “Service Year” means the calendar year.
1.27    [Removed]

3

--------------------------------------------------------------------------------



ARTICLE II. PARTICIPATION
2.01    Participation in Retirement Fund Benefit Component. Each employee who
was a Participant prior to the adoption of this restatement of the Plan shall
continue to remain a Participant. Each other employee of the FHLBank who is a
participant in the Retirement Fund and who is one of a select group of
management and highly compensated employees, shall become a Participant in the
Retirement Fund portion of the Plan on the earliest date on which he or she is
selected by the Committee. If on the date that payment of a Participant’s
benefit from the Retirement Fund commences, the Participant is not entitled
under Section 3. of the Plan to receive a benefit under the Plan, his
participation pursuant to this provision shall terminate on such date.
2.02    [Removed]
2.03    Payment Only Upon Certain Events. A benefit shall be payable under the
Plan to or on account of a Participant only upon the Participant's Retirement,
death, Disability, or other Separation From Service (or attainment of a chosen
age following Separation From Service) with the FHLBank.
ARTICLE III. AMOUNT AND PAYMENT OF PENSION BENEFITS
3.01    A Participant’s benefit under this Article will be calculated as of the
earliest date the Participant is eligible for commencement of benefit payments
under either the Retirement Fund or Article III of this Plan and such
calculation shall be based upon the Regular Form of payment.
(a) Grandfathered Retirement Fund Benefit. The amount, if any, of the
Grandfathered Retirement Fund Benefit payable to or on account of a Participant
pursuant to the Plan shall equal the excess of (i) over (ii), as determined by
the Committee, where:
“(i)”is the annual pension benefit (as calculated by the Retirement Fund) that
would otherwise be payable to or on account of the Participant by the Retirement
Fund if its provisions were administered without regard to the Code Limitations
and on the basis of salary unreduced by the amount of any elective contributions
under Article IV of this Plan, calculated as if the Participant voluntarily
terminated services without cause on December 31, 2004, and received a payment
of those benefits on the earliest possible date allowed under the Plan to
receive a payment of those benefits following the termination of services, and
received the benefits in the form with the maximum value; and
“(ii)”    is the annual pension benefit (as calculated by the Retirement Fund)
that would otherwise be payable to or on account of the Participant by the
Retirement Fund after giving effect to any reduction of such benefit required by
the Code Limitations and on the basis of salary reduced by the amount of any
elective contributions under Article IV of this Plan, calculated as if the
Participant voluntarily terminated services without cause on December 31, 2004,
and received a payment of those benefits on the earliest possible date allowed
under the Plan to receive a payment of those benefits

4

--------------------------------------------------------------------------------



following the termination of services, and received the benefits in the form
with the maximum value.
Notwithstanding the foregoing, the amount calculated above may increase to equal
the present value of the benefit the Participant actually becomes entitled to,
in the form and at the time actually paid, determined under the terms of the
Plan (including applicable limits under the Code), as in effect on October 3,
2004, without regard to any further services rendered by the service provider
after December 31, 2004, or any other events affecting the amount of or the
entitlement to benefits (other than a Participant election with respect to the
time or form of an available benefit). For purposes of calculation the present
value of a benefit under this paragraph, reasonable actuarial assumptions and
methods must be used. Whether assumptions and methods are reasonable for this
purpose is determined as of each date the benefit is valued for purposes of
determining the Grandfathered Retirement Fund Benefit, provided that any
reasonable actuarial assumptions and methods that were used by the FHLBank with
respect to such benefit as of December 31, 2004, will
continue to be treated as reasonable assumptions and methods for purposes of
calculating the grandfathered benefit. Actuarial assumptions and methods will be
presumed reasonable if they are the same as those used to value benefits under
the Retirement Fund.
(b)    Non-Grandfathered Retirement Fund Benefit. The amount, if any, of the
Non-Grandfathered Retirement Fund Benefit payable to or on account of a
Participant pursuant to the Plan shall equal the excess of (i) over (ii) and
(iii), where:
“(i)”    is the annual pension benefit payable in the Regular Form that would
otherwise be payable to or on account of the Participant by the Retirement Fund
if its provisions were administered without regard to the Code Limitations and
on the basis of salary unreduced by the amount of any elective contributions
under Article IV of this Plan; and
“(ii)”    is the annual pension benefit payable in the Regular Form that would
be payable to or on account of the Participant by the Retirement Fund after
giving effect to any reduction of such benefit required by the Code Limitations
and on the basis of salary reduced by the amount of any elective contributions
under Article IV of this Plan; and
“(iii)” is the Grandfathered Retirement Fund Benefit calculated in 3.01(a),
above.
For purposes of this Section 3.01, "annual pension benefit" includes any "Active
Service Death Benefit," “Disability Retirement Benefit,” "Retirement Adjustment
Payment," "Annual Increment" and "Single Purchase Fixed Percentage Adjustment"
which the FHLBank elected to provide its employees under the Retirement Fund.
3.02    Regular Form of Benefit. Unless the Participant elects an optional form
of payment under the Plan pursuant to Section 3.03 below, the Grandfathered
Retirement Fund Benefit and/or Non-Grandfathered Retirement Fund Benefit, as
applicable, payable to or on account of a Participant under Section 3.01 above,
shall be payable to

5

--------------------------------------------------------------------------------



or on account of the Participant in the "Regular Form" of payment, utilizing for
that purpose the actuarial factors described in Section 3.03(b)(iv), below.
3.03    (a)    Optional Forms of Grandfathered Retirement Fund Benefit.
(i)    A Participant may, with the consent of the Committee, elect in writing to
have the Grandfathered Retirement Fund Benefit, if any, payable to or on account
of a Participant under Section 3.02 above converted by the Actuary to any
optional form of payment permitted under the Retirement Fund on October 3, 2004.
The Actuary shall utilize for the purpose of that conversion the actuarial
assumptions set forth in Section 3.03(b)(iv) of the Plan, or other reasonable
actuarial assumptions.
(ii)    If a Participant who had elected an optional form of payment under this
Section 3.03(a) dies after the date the Participant Separates From Service, the
only death benefit, if any, payable under the Plan in respect of said
Participant and attributable to the Grandfathered Retirement Fund Benefit shall
be the amount, if any, payable under the optional form of payment which the
Participant had elected under the Plan. If a Participant who had elected an
optional form of payment under this Section 3.03(a) dies before the Participant
Separates From Service, the Participant’s election of an optional form of
Grandfathered Retirement Fund Benefit shall be inoperative and the death benefit
described in Section 3.04(a)(i) shall be payable to the Participant’s
Beneficiary.
(iii)    An election of an optional form of payment under this Section 3.03(a)
may be made only on a form and in the manner prescribed by the Committee, and
must be made no later than the end of the calendar year immediately preceding
the year in which the Participant Separates From Service, at least one hundred
eighty (180) days prior to the date the Participant Separates From Service, and
prior to the date when the payment of the Participant’s Grandfathered Retirement
Fund Benefit are due to commence.
(b)    Optional Forms of Non-Grandfathered Retirement Fund Benefit.
(i)     A Participant may elect (by timely submitting a Non-Grandfathered
Retirement Fund Distribution Election Form as described in 3.03(b)(iii), below)
to have the Non-Grandfathered Retirement Fund Benefit, if any, payable to or on
account of a Participant under Section 3.02 converted by the Actuary to any of
the following optional forms of payment (the Actuary shall utilize for the
purpose of that conversion the actuarial factors described in Section
3.03(b)(iv), below). The optional forms of payment include:
(A)    Lump Sum Settlement. This option may be elected if the Participant
retires after attaining age 45, or is an early retiree and defers commencement
of his or her benefit until such age. The election of this option requires
written consent of the Participant’s spouse. Benefits accrued after January 31,
2006 shall not be available in the form of a single lump sum nor shall the lump
sum form of

6

--------------------------------------------------------------------------------



payment be available for any individual whose employment with the FHLBank
commenced on or after January 1, 2006.
(B)    Partial Lump Sum Settlement equal to 25 percent, 50 percent, or 75
percent of the total benefit and a monthly allowance for the remainder of the
benefit which must commence at the time of the partial lump sum settlement. This
may be elected if the Participant retires after attaining age 45, or if the
Participant is an early retiree and defers commencement of his or her benefit
until such age. The election of this option requires written consent of the
Participant’s spouse. Benefits accrued after January 31, 2006 shall not be
available in the form of a partial lump sum nor shall the lump sum form of
payment be available for any individual whose employment with the FHLBank
commenced on or after January 1, 2006.
(C)    Five-Year, Ten-Year, Fifteen-Year, or Twenty-Year Installment Payment.
This form of payment pays annual installments to the Participant (or if the
Participant dies, to his or her Beneficiary) for the period of years (five, ten,
fifteen, or twenty years) elected by the Participant.
(D)    Single Life Annuity. A benefit payable annually for the lifetime of the
Participant, ending with the year in which the Participant dies.
(E)    Joint and 50, 75, or 100 Percent Survivor Annuity, with a Five-Year,
Ten-Year, Fifteen-Year, or Twenty-Year Certain Guaranteed Payment Period. This
is a form of benefit paid to the Participant for life, and after the
Participant's death, his or her spouse continues to receive, for the remainder
of the spouse's life, a certain percentage (50 percent, 75 percent, or 100
percent) of the annual benefit the Participant had been receiving, but if at the
time both the spouse and the Participant have died, fewer annual payments have
been made than the number of payments for the selected guaranteed payment
period, the remainder of the guaranteed payments will be made to the
Participant's designated Beneficiary. A person who becomes married to the
Participant after the pension begins is not entitled to any survivorship
benefits under the Plan, except as a designated Beneficiary.
(F)    Joint and 50 Percent, 75 Percent, or 100 Percent Survivor Annuity, with
no Guaranteed Payment Period. This is a form of benefit paid to the Participant
for life, and after the Participant's death, his or her spouse continues to
receive, for the remainder of the spouse's life, 50 percent, 75 percent, or 100
percent (as elected by the Participant) of the annual benefit the Participant
had been receiving. A person who becomes married to the Participant after the
pension begins is not entitled to any survivorship benefits under the Plan.
(ii)    If a Participant who elected an optional form of payment under this
Section 3.03(b) dies after the Participant Separates From Service, the only
death benefit, if any, payable under the Plan in respect of said Participant and
attributable to such Non-Grandfathered Retirement Fund Benefit shall be the
amount, if any, payable under the optional form of payment which the Participant
elected under the Plan. If a Participant who elected an optional form of payment
under this Section 3.03(b) dies

7

--------------------------------------------------------------------------------



before the Participant Separates From Service, the Participant’s election of an
optional form of Non-Grandfathered Retirement Fund Benefit shall be inoperative
and the death benefit described below in Section 3.04(a)(i), if any, shall be
payable to the Participant’s Beneficiary.
(iii)    Non-Grandfathered Retirement Fund Benefit Distribution Payment
Elections. Elections of an optional form of payment under this Section 3.03(b)
may be made as follows:
(A)    Special Election Period. During the Special Election Period, a
Participant may elect on the Non-Grandfathered Retirement Fund Benefit
Distribution Election Form to receive payment of his or her Non-Grandfathered
Retirement Fund Benefit in any of the optional forms of payment. The Special
Election Period ends on December 31, 2008. Any Non-Grandfathered Benefit
Distribution Election Form submitted to the Committee after December 31, 2008
will be considered a change to the Participant’s prior election, and will be
subject to the timing rules outlined in 3.03(b)(iii)(C), below.
(B)    Initial Election Period. No later than 30 days after the date a
Participant is selected for participation in the Plan, an election of an
optional form of payment under this Section 3.03(b) may be made by filing a
Non-Grandfathered Benefit Distribution Election Form with the Committee. In all
events, no election may be made under this Section 3.03(b)(iii)(B) later than 30
days immediately following the close of the first calendar year the Participant
accrues a benefit under this Article III. Any Non-Grandfathered Benefit
Distribution Election Form submitted to the Committee after such period will be
considered a change to the Participant’s prior election, subject to the timing
rules outlined in 3.03(b)(iii)(C), below.
(C)    Subsequent Changes to Election. Any election with respect to the payment
of the Non-Grandfathered Retirement Fund Benefit that is made after the latter
of the Special Election Period (described in 3.03(b)(iii)(A), above), or after
the Initial Election Period (described in 3.03(b)(iii)(B), above), is subject to
the following rules. The Participant may change any such election to an
allowable alternative form of payment by submitting a new Non-Grandfathered
Benefit Distribution Election Form to the Committee, provided, however, that (i)
any new Non-Grandfathered Benefit Distribution Election Form shall not take
effect until at least twelve months after the date on which the new
Non-Grandfathered Benefit Distribution Election Form is submitted to and
accepted by the Committee in its sole discretion, and (ii) in the case of a
payment of a benefit other than a Disability benefit or survivor benefit, the
date of payment (or in the case of installment payments, the date the first
scheduled amount is to be paid) shall not occur before the fifth anniversary of
the previously elected Non-Grandfathered Retirement Fund Benefit Distribution
Date (the “Re-Deferral Distribution Date”). The limitations described in (i) and
(ii) of the preceding sentence shall not apply if the Participant’s initial
election is for payment of a life annuity (as defined in the §1.409A-2(b)(ii))
and the change is to an allowable alternate form of life annuity that is
actuarially equivalent to and has the same commencement date as the
then-effective election. The Election Form applicable to the Non-Grandfathered
Retirement Fund Benefit that

8

--------------------------------------------------------------------------------



was most recently accepted by the Committee and meeting the above criteria shall
govern the payout of the Non-Grandfathered Retirement Fund Benefit. For purposes
of changing an existing election, each separately identified amount to which the
Participant is entitled to payment under the Plan shall be considered a single
payment, except that entitlement to a series of payments under an installment
method shall be treated as a single payment.
(iv)    Actuarial Factors. The Actuary shall use the reasonable actuarial and
early retirement factors adopted by the Committee from time to time in the
conversion of any benefit under this Plan. If the Committee fails to choose
actuarial and/or early retirement factors to be used in the calculation of any
benefit under this Plan, then the Actuary shall utilize for the purpose of that
conversion the actuarial factors and assumptions then used by the Retirement
Fund to determine actuarial equivalence.
(v)    The following provisions shall apply with respect to the benefit of any
Participant whose benefit commencement date is on or after March 15, 2012 and
who elected to have a portion of his or her Retirement Fund Benefit combined
with his or her Thrift Benefit and distributed in installments in accordance
with the election applicable thereto. From time to time, the Committee or its
designee, may choose a menu of hypothetical investment options from among which
a Participant may choose and which shall then be used to calculate a
hypothetical return on the Participant’s hypothetical investment (positive or
negative) of his or her remaining installment payments. The hypothetical return
on the investment shall be calculated for the portion of the Participant’s
benefit which is to be paid in installments in the years after the year in which
the Participant’s benefit payment commences, and the return is to be calculated
on those installments from the time the Participant’s benefit commences until
the last installment is distributed. If the Committee or its designee fails to
choose a menu of investment options for this purpose, then the menu shall be
deemed to be the menu of investment options available under the FHLB’s qualified
Thrift Plan, and additionally shall include an investment option which mimics
the applicable rate of return on an annuity of the duration of the installment
period. If the Participant fails to choose by his or her benefit commencement
date which investments are to be used for this purpose, then the Participant’s
installments shall be deemed to earn a rate of return substantially equivalent
to the appropriate annuity rate or such other rate of return as the Committee or
its designee deems appropriate. The Participant may change his or her investment
elections in the manner and as frequently as deemed appropriate by the Committee
or its designee.
3.04    (a)    (i) Active Service Death Benefit. If a Participant dies before
Separation From Service, an active service death benefit shall be paid to the
Participant’s Beneficiary over a period of ten years in approximately equal
annual installments. The Beneficiary of any Participant whose first date of hire
by the FHLBank was prior to January 1, 2006 shall be paid an enhanced active
service death benefit equal to the greater of (1) the present value of the
Participant’s benefit calculated under Sections 3.01(a) plus 3.01(b), above, and
(2) the One to Three Times Death Benefit. The Beneficiary of any Participant
first hired on or after January 1, 2006, shall be paid

9

--------------------------------------------------------------------------------



an active service death benefit equal to the Participant’s benefit calculated
under Section 3.01(b), above.
(ii)    Payment of Grandfathered Retirement Fund Benefit Upon Death After
Separation From Service. Upon the death of a Participant who Separated From
Service but had not elected an optional form of payment under Section 3.03(a)
above, a death benefit shall be paid to the Participant's Beneficiary in annual
installments over a period of ten years. The Grandfathered Retirement Fund
Benefit under this Section is equal to the excess, if any, of (x) over (y),
where
“(x)”    is an amount equal to twelve times the annual pension benefit, if any,
payable under Section 3.02 above and attributable to the Grandfathered
Retirement Fund Benefit, and
“(y)”    is the sum of the Grandfathered Retirement Fund Benefit payments, if
any, which the Participant had received under the Plan.
(b)    Payment of Non-Grandfathered Retirement Fund Benefit Upon Death After
Separation From Service. Upon the death of a Participant who Separated From
Service but who had not elected an optional form of payment under Section
3.03(b) above, a death benefit shall be paid to the Participant's Beneficiary in
annual installments over a period of ten years; provided, however, that no death
benefit is payable under this Section 3.04(b) with regard to any Participant
first hired on or after January 1, 2006. The Non-Grandfathered Retirement Fund
Benefit under this Section is equal to the excess, if any, of (i) over (ii),
where
“(i)”    is an amount equal to twelve times the annual pension benefit, if any,
payable under Section 3.02 above and attributable to the Non-Grandfathered
Retirement Fund Benefit, and
“(ii)”    is the sum of the Non-Grandfathered Retirement Fund Benefit payments,
if any, which the Participant had received under the Plan.
3.05    Timing of Retirement Fund Benefit Payment to the Participant’s
Beneficiary. The death benefit payable under Section 3.04(a)(i), (ii), and/or
3.04(b) shall be payable to the Participant's Beneficiary beginning as soon as
reasonably practicable following the Participant’s death.
3.06    Payment of Retirement Fund Benefit Upon Disability Prior to the
Commencement of Benefit Payments. If a Participant to whom a Retirement Fund
Benefit is payable under the Plan becomes Disabled before the commencement of
the payment of the Participant’s benefit, and the Participant files an
application for Grandfathered and/or Non-Grandfathered Retirement Fund Benefits
with the Plan within 13 months of the date the Participant became Disabled, a
disability benefit equal to the annual pension benefit earned by the Participant
pursuant to Section 3.01(a) and/or (b), as applicable, shall be payable to the
Participant. For purposes of the Plan, unless the Participant selects an
optional form of benefit under the Plan before the date the Participant became
Disabled, the disability benefit attributable to the Grandfathered

10

--------------------------------------------------------------------------------



and/or Non-Grandfathered Retirement Fund Benefits, as applicable, will be made
in the “Regular Form” of payment.
3.07    Reemployment After Commencement of Retirement Fund Benefit Payments. If
a Participant is restored to employment with the FHLBank after payment of his
Grandfathered Retirement Fund Benefit has commenced, all payments of
Grandfathered Retirement Fund Benefits shall thereupon be discontinued. In the
Participant's subsequent Retirement or other termination of employment with the
FHLBank, his Grandfathered Retirement Fund Benefit shall be recomputed in
accordance with Sections 3.01 and 3.02 and shall be paid to such Participant in
accordance with the provisions of the Plan. No such cessation or discontinuance
shall occur with respect to the Non-Grandfathered Retirement Fund Benefits.
3.08    Lump Sum Payment of Small Benefits. Notwithstanding any contrary
provision of the Plan, if on the earliest date payment under the Plan would
otherwise commence, the lump sum settlement value of a Participant's total Plan
benefit determined by the Actuary does not exceed the applicable dollar amount
under Code section 402(g)(1)(B), then such Participant's benefit shall be paid
in the form of a lump sum.
3.09    Form of Benefit Payment; Benefit Commencement Date. All benefits paid
under this Article III to be paid in installment or annuity form shall be paid
in annual installments. Benefit payments shall commence as soon as reasonably
practicable following the earliest to occur of the following events: (a) the
later of (i) the Participant's Retirement and (ii) a fixed date after the
Participant’s Separation From Service timely chosen by the Participant in
accordance with Section 3.03(a) and/or 3.03(b)(iii), as applicable, (b) the date
the Participant became Disabled and properly applied for benefits under the
Plan, or (c) the Participant's death, except that no benefits shall be paid
prior to the date that benefits under the Plan can be definitely determined by
the Committee.
ARTICLE IV. [Removed]
ARTICLE V. SOURCE OF PAYMENTS
5.01    All payments of benefits under the Plan shall be paid from, and shall
only be a general claim upon, the general assets of the FHLBank, notwithstanding
that the FHLBank, in its discretion, may establish a bookkeeping reserve or a
grantor trust (as such term is used in Code Sections 671 through 677) to reflect
or to aid it in meeting its obligations under the Plan with respect to any
Participant or prospective Participant or Beneficiary. No benefit whatever
provided by the Plan shall be payable from the assets of the Retirement Fund.
5.02    No Participant shall have any right, title or interest whatever in or to
any investments which the FHLBank may make or any specific assets which the
FHLBank may reserve to aid it in meeting its obligations under the Plan. To the
extent that any

11

--------------------------------------------------------------------------------



person acquires a right to receive payments from the FHLBank under the Plan,
such right shall be no greater than the right of an unsecured general creditor
of the FHLBank.
ARTICLE VI. DESIGNATION OF BENEFICIARIES
6.01    Each Participant of the Plan may file with the Committee a written
designation of one or more persons as the Beneficiary who shall be entitled to
receive the amount, if any, payable under the Plan upon his death. The
Participant may, from time to time, revoke or change his Beneficiary designation
without the consent of any prior Beneficiary by filing a new designation with
the Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Participant's death, and in no event shall it be effective as of a date prior to
such receipt.
6.02    If no such Beneficiary designation is in effect at the time of a
Participant's death, or if no designated Beneficiary survives the Participant,
or if, in the opinion of the Committee, such designation conflicts with
applicable law, the Participant's estate shall be deemed to have been the
designated Beneficiary and shall be paid the amount, if any, payable under the
Plan upon the Participant's death. If the Committee is in doubt as to the right
of any person to receive such amount, the Committee may retain such amount,
without liability for any interest thereon, until the rights thereto are
determined, or the Committee may pay such amount into any court of appropriate
jurisdiction and such payment shall be a complete discharge of the liability of
the Plan and the FHLBank therefor.
ARTICLE VII. ADMINISTRATION OF THE PLAN
7.01    The Committee shall have general authority over and responsibility for
the administration and interpretation of the Plan. The Committee shall have full
power and authority to interpret and construe the Plan, to make all
determinations considered necessary or advisable for the administration of the
Plan and any trust referred to in Article V above, and the calculation of the
amount of benefits payable thereunder, and to review claims for benefits under
the Plan. Unless arbitrary or capricious, the Committee's interpretations and
constructions of the Plan and its decisions or actions thereunder shall be
binding and conclusive on all persons for all purposes.
7.02    The Committee shall arrange for the engagement of the Actuary, and if
the Committee deems it advisable, it shall arrange for the engagement of legal
counsel and certified public accountants (who may be counsel or accountants for
the FHLBank), and other consultants, and make use of agents and clerical or
other personnel, for purposes of the Plan. The Committee may rely upon the
written opinions of such Actuary, counsel, accountants, and consultants, and
upon any information supplied by the Retirement Fund for purposes of Sections
3.01 of the Plan, and delegate to any agent or to any sub-committee or Committee
member its authority to perform any act hereunder, including without limitations
those matters involving the exercise of discretion; provided, however, that such
delegation shall be subject to revocation at any time at the discretion

12

--------------------------------------------------------------------------------



of the Committee. The Committee shall report to the Board of Directors, or to a
committee designated by the Board, at such intervals as shall be specified by
the Board of such designated committee, with regard to the matters for which it
is responsible under the Plan.
7.03    No Committee member shall be entitled to act on or decide any matters
relating solely to such Committee member or any of his rights or benefits under
the Plan.
7.04    A Committee member shall not receive any special compensation for
serving in such capacity but shall be reimbursed for any reasonable expenses
incurred in connection therewith. No bond or other security need be required of
the Committee or any Committee member in any jurisdiction.
7.05    All claims for benefits under the Plan shall be submitted in writing to
the Chairman of the Committee. Written notice of the decision on each such claim
shall be furnished with reasonable promptness to the Participant or other
claimant (the “claimant”). The claimant may request a review by the Committee of
any decision denying the claim in whole or in part. Such request shall be made
in writing and filed with the Committee within 30 days of such denial. A request
for review shall contain all additional information which the claimant wishes
the Committee to consider. The Committee may hold any hearing or conduct any
independent investigation which it deems desirable to render its decision, and
the decision on review shall be made as soon as feasible after the Committee's
receipt of the request for review. Written notice of the decision on review
shall be furnished to the claimant. For all purposes under the Plan, such
decisions on claims (where no review is requested) and decisions on review
(where review is requested) shall be final, binding and conclusive on all
interested persons as to all matters relating to the Plan.
7.06    All expenses incurred by the Committee in its administration of the Plan
shall be paid by the FHLBank.
ARTICLE VIII. AMENDMENT AND TERMINATION
8.01    Amendment by the Board of Directors. This Plan may be amended or
modified at any time, in whole or in part, by the action of the Board of
Directors without the consent of the Committee, any Participant, Beneficiary, or
other person; provided, however, that: (i) no amendment or modification shall be
effective to decrease or restrict the value of a Participant's vested Benefits
in existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Separation From Service as of the effective
date of the amendment or modification or, if the amendment or modification
occurs after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification. The amendment or modification of the Plan shall not have a
material adverse effect on any Participant or Beneficiary who has become
entitled to the payment of benefits under the Plan as of the date of the
amendment or modification; provided, however, that the FHLBank, in its sole
discretion, may amend the Plan in

13

--------------------------------------------------------------------------------



order to cause the provisions of the Plan relating to Non-Grandfathered Benefits
to comply with the requirements of Section 409A of the Code and the provisions
of the Plan relating to Grandfathered Benefits to remain beyond the scope of the
types of compensatory arrangements that are subject to the requirements of
Section 409A of the Code. If any amendment to the Plan would cause a Participant
to be subject to a tax penalty under Section 409A of the Code, such amendment
shall be deemed modified in such manner as to render the Plan exempt from, or
compliant with, the requirements of Section 409A and to effectuate as nearly as
possible the original intention of the FHLBank. Notwithstanding the foregoing,
no amendment to the Plan or transaction having the effect of an amendment to
this Plan (such as a Plan merger, spinoff or similar transaction) shall be
effective if it: provides that assets may be set aside (directly or indirectly)
in a trust or other arrangement for purposes of paying benefits under this Plan
and such assets (or trust or other arrangement) are located outside the United
States or are subsequently transferred outside of the United States, permits or
otherwise results in the acceleration of the payment of any benefits provided
under this Plan in violation of Section 409A, or except as permitted by
regulations or other IRS guidance, materially enhances a benefit or right
existing as of October 3, 2004 or adds a new material benefit or right and such
material enhancement or addition affects deferred amounts earned and vested in
taxable years beginning before January 1, 2005 (i.e., Grandfathered Benefits).
8.02    Amendment by the Committee. The Committee may adopt any amendment or
take any other action which may be necessary or appropriate to facilitate the
administration, management and interpretation of the Plan or to conform the Plan
thereto, provided any such amendment or action does not have a material effect
on the then currently estimated cost to the FHLBank of maintaining the Plan.
8.03    Plan Termination. With respect to benefits attributable to
Non-Grandfathered Benefits, the following rules shall apply:
(a)    Upon the termination of the Plan, the benefits attributable to
Non-Grandfathered Benefits will be paid in accordance with terms of this Plan as
if no Plan termination had occurred, neither the time nor the schedule of any
payment or amount scheduled to be paid under the Plan may be permitted to be
accelerated, and the elected deferral amount shall continue to be withheld in
accordance with Article IV except as provided in Section 8.03(b) below.
(b)    The FHLBank shall have the right, in its sole discretion, to accelerate
the time or schedule of any payment or amount scheduled to be paid to
Participants under the Plan attributable to Non-Grandfathered Benefits without a
premium or prepayment penalty with respect to such benefits (including the
acceleration of the time or schedule of payments to a Participant or Beneficiary
whose benefits are being paid under the Plan as of the date of termination), in
which case such Participants shall be excused from fulfilling their deferred
commitments that would otherwise have been withheld during the remainder of the
year in which the FHLBank terminated the Plan or a subsequent year, where the
right to the payment arises due to a termination of the Plan in accordance with
one of the following:

14

--------------------------------------------------------------------------------



(i)    In the case the FHLBank terminates and liquidates the Plan within twelve
months of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided
that the amounts deferred under the Plan that are attributable to
Non-Grandfathered Benefits are included in the gross incomes of the Participants
in the latest of the following years (or if earlier, the taxable year in which
the amount is actually or constructively received): the calendar year in which
the Plan termination and liquidation occurs; the first calendar year in which
the amount is no longer subject to a substantial risk of forfeiture (within the
meaning of Code Section 409A); or the first calendar year in which the payment
is administratively practicable.
(ii)    In the case the Plan is terminated and liquidated pursuant to
irrevocable action taken by the FHLBank within the 30 days preceding or the
twelve months following a change in control event (as defined in Code Section
409A and the final regulations promulgated thereunder), provided that
irrevocable action is taken by the FHLBank within the same time frame and with
respect to all substantially similar agreements, methods, programs, and other
arrangements sponsored by the FHLBank are terminated and liquidated, so that
those agreements, methods, programs, and other arrangements are terminated and
liquidated.
(iii)    In the case the Plan is terminated and liquidated provided that: the
termination and liquidation does not occur proximate to a downturn in the
financial health of the FHLBank; the FHLBank terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the FHLBank
that would be aggregated with any terminated and liquidated agreements, methods,
programs, and other arrangements under §1.409A-1(c) if the same Participant had
deferrals of compensation under all of the agreements, methods, programs, and
other arrangements that are terminated and liquidated; no payments in
liquidation of the Plan are made within twelve months of the date FHLBank takes
all necessary action to irrevocably terminate and liquidate the Plan other than
payments that would be payable under the terms of the Plan if the action to
terminate and liquidate the Plan had not occurred; all payments are made within
24 months of the date the FHLBank takes all necessary action to irrevocably
terminate and liquidate the Plan; and the FHLBank does not adopt a new plan that
would be aggregated with any terminated and liquidated plan under §1.409A-1(c)
if the same Participant participated in both plans, at any time within three
years following the date the FHLBank takes all necessary action to irrevocably
terminate and liquidate the Plan.
(iv)    The Plan is terminated under such other events and conditions as the
Commissioner of the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.
8.04    The FHLBank may not terminate the Plan and make distributions to a
Participant due solely to a change in the financial health of the FHLBank. This
provision shall apply to both Grandfathered and Non-Grandfathered accounts and
benefits.

15

--------------------------------------------------------------------------------



ARTICLE IX. GENERAL PROVISIONS
9.01    Successors and Assigns. The Plan shall be binding upon and inure to the
benefit of the FHLBank and its successors and assigns and the Participants, and
the successors, assigns, designees, and estates of the Participants. The Plan
shall also be binding upon and inure to the benefit of any successor bank or
organization succeeding to substantially all of the assets and business of the
FHLBank, but nothing in the Plan shall preclude the FHLBank from merging or
consolidating into or with, or transferring all or substantially all of its
assets to, another bank which assumes the Plan and all obligations of the
FHLBank hereunder. The FHLBank agrees that it will make appropriate provision
for the preservation of Participants' rights under the Plan in any agreement or
plan which it may enter into to effect any merger, consolidation, reorganization
or transfer of assets. In such a merger, consolidation, reorganization, or
transfer of assets, and assumption of Plan obligations of the FHLBank, the term
“bank” or “FHLBank” shall refer to such other bank and the Plan shall continue
in full force and effect.
9.02    No Right to Employment. Neither the Plan nor any action taken thereunder
shall be construed as giving to a Participant the right to be retained in the
employ of the FHLBank or as affecting the right of the FHLBank to dismiss any
Participant from its employ.
9.03    Taxes. The FHLBank shall withhold or cause to be withheld from all
benefits payable under the Plan all federal, state, local or other taxes
required by applicable law to be withheld with respect to such payments. The
FHLBank shall file or cause to be filed all information returns required by
applicable law to be filed with respect to such payments.
9.04    Nonassignability. Except as provided in Section 9.19, “Court Order”,
neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate, alienate or convey in advance of actual receipt, the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are expressly declared to be, unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure, attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant's or
any other person's bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise, except as provided in Section
9.19, “Court Order”.
9.05    Incapacity of Participant or Beneficiary. If the Committee shall find
that any person to whom any amount is or was payable under the Plan is unable to
care for his affairs because of illness, accident or is a minor, or has died,
then any payment, or any part thereof, due to such person or his estate (unless
a prior claim therefor has been made by a duly appointed legal representative),
may, if the Committee is so inclined, be paid to such person's spouse, child or
other relative, an institution

16

--------------------------------------------------------------------------------



maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be in complete discharge of the liability of
the Plan and the FHLBank therefor.
9.06    Communications. In general, all elections, designations, requests,
notices, instructions, and other communications from a Participant, Beneficiary
or other person to the Committee required or permitted under the Plan shall be
in such form as is prescribed from time to time by the Committee and shall be
mailed by first-class mail or delivered to such location as shall be specified
by the Committee and shall be deemed to have been given and delivered only upon
actual receipt thereof at such location. If a Participant's Election Form
contains limitations that are not in this Plan instrument, the FHLBank may only
amend or terminate such provisions with the written consent of the Participant;
provided that no such limitation will cause the Plan or amounts subject to the
Election to fail to satisfy, or be exempt from, the requirements under Section
409A of the Code. The provisions of this Section shall prevail over any such
limitation. The full payment of the Participant’s vested Benefits under the Plan
shall fully and completely discharge the FHLBank and the Committee from all
further obligations to a Participant and his or her Beneficiaries under this
Plan and the Participant’s participation in the Plan shall terminate.
9.07    Benefits Additional to Other Benefits. The benefits payable under the
Plan shall be in addition to all other benefits provided for employees of the
FHLBank and shall not be deemed salary or other compensation by the FHLBank for
the purpose of computing benefits to which a Participant may be entitled under
any other plan or arrangement of the FHLBank.
9.08    Liability of Committee Members. No Committee member shall be personally
liable by reason of any instrument executed by him or on his behalf, or action
taken by him or her, in his or her capacity as a Committee member nor for any
mistake of judgment made in good faith. The FHLBank shall indemnify and hold
harmless each Committee member and each employee, officer, or director of the
FHLBank, to whom any duty, power, function or action in respect of the Plan may
be delegated or assigned, or from whom any information is requested for Plan
purposes, against any cost or expense (including fees of legal counsel) and
liability (including any sum paid in settlement of a claim or legal action with
the approval of the FHLBank) arising out of anything done or omitted to be done
in connection with the Plan, unless arising out of such person's fraud or bad
faith.
9.09    Captions. The captions preceding the Sections of the Plan have been
inserted solely as a matter of convenience and shall not in any manner define or
limit the scope or intent of any provisions of the Plan.
9.10    Status of Plan. For purposes of federal income taxation, the Plan is
intended to be a plan that is not qualified within the meaning of Code Section
401(a) and the benefits attributable to Non-Grandfathered Benefits are intended
to be subject to and to comply with the requirements of Code Section 409A and
the benefits

17

--------------------------------------------------------------------------------



attributable to the Grandfathered Benefits are intended to be outside the scope
of and exempt from the requirement of Code Section 409A. The Plan shall be
interpreted, operated and administered in a manner consistent with that intent.
9.11    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the FHLBank. For purposes of the payment of
benefits under this Plan, any and all of the FHLBank’s assets shall be, and
remain, the general, unpledged unrestricted assets of the FHLBank. The Bank’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.
9.12    Employer's Liability. The FHLBank shall not have an obligation to a
Participant under the Plan except as expressly provided in the Plan and a
Participant’s Election Form.
9.13    Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
9.14    Venue. Any legal actions, suits or proceedings pertaining to this Plan
shall be brought in the courts of Ohio (whether federal or state) and by
execution of the Election Form, the Participant on his or her behalf and on
behalf of his or her Beneficiaries, persons claiming to be a Beneficiary or any
other persons who claim to derive a benefit under this Plan by reference to the
Participant hereby irrevocably submits to the exclusive jurisdiction of said
courts. The Participant on his or her behalf and on behalf of his or her
Beneficiaries, persons claiming to be a Beneficiary or any other persons who
claim to derive a benefit under this Plan by reference to the Participant hereby
waives, to the fullest extent permitted by law, any objections he or she, his or
her Beneficiaries or any such persons may now or hereafter have to the laying of
venue in any suit, action or proceeding hereunder in any court, as well as any
right he or she, his or her Beneficiaries or any such persons may now or
hereafter have to remove any such suit, action or proceeding once commenced to
another court in any jurisdiction on the grounds of forum non conveniens or
otherwise.
9.15    Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:     
Personnel Committee
Federal Home Loan Bank of Cincinnati
221 East Fourth Street, Suite 1000
Cincinnati, Ohio 45202
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

18

--------------------------------------------------------------------------------



Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
9.16    Spouse's Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession. The interest and benefits hereunder of a
spouse of a Participant who has not predeceased the Participant shall not be
transferable by such spouse's disclaimer.
9.17    Reformation of Non-Compliant Section 409A Provision; Severability. In
the event that any provision of this Plan or an Election Form would cause a
Participant to be subject to a tax penalty under Section 409A of the Code, such
provision shall be deemed reformed in a manner that renders the Plan exempt
from, or compliant with, the requirements of Section 409A and preserves as
nearly as possible the original intention of the provision. In case any
provision of this Plan shall be declared illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining provisions hereof, but
shall be fully severable and this Plan shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.
9.18    Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person's property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.
9.19    Court Order. The Committee is authorized to make any payments directed
by court order in any action in which the Plan or the Committee has been named
as a party. In addition, if a court determines that a spouse or former spouse of
a Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant’s benefits under the Plan to that spouse or former spouse as
may be necessary to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B)).
9.20    Distribution in the Event of Taxation Under Section 409A. If, for any
reason, all or any portion of a Participant's benefits under this Plan becomes
taxable to the Participant prior to actual receipt because the Plan fails to
meet the requirements of Code Section 409A, a Participant may request that
portion of his or her benefit that is required to be included in income as a
result of such failure be distributed. Following

19

--------------------------------------------------------------------------------



the Committee’s approval of such request, the FHLBank shall distribute to the
Participant immediately available funds in an amount equal to the portion of his
or her benefit that is required to be included in income as a result of the
failure of the Plan to meet the requirements of Section 409A (which amount shall
not exceed a Participant's unpaid benefits under the Plan). If the request is
approved, this distribution upon inclusion under Section 409A shall be made
within 90 days of the date when the Participant's request is approved. Such a
distribution shall affect and reduce the benefits to be paid under this Plan.
* * * *



20